Exhibit 10.2

 

Cimarex energy co.

1700 Lincoln Street, Suite 3700

Denver, Colorado 80203-4553

 



 

 

NOTICE OF GRANT OF PERFORMANCE STOCK UNITS

AND AWARD AGREEMENT (PERFORMANCE AWARD)

 

 

 

Name:  <first_name> <last_name>       Participant ID:  <emp_id>      
Plan:  2019 Equity Incentive Plan       Date of Award:  December 5, 2019      
Number of shares of Restricted Stock:  <shares_awarded>       Restriction Period
Ends:  December 1, 2022  

 

By accepting this agreement online, you and Cimarex Energy Co. (the “Company”)
agree that this restricted stock award is granted under and governed by the
terms and conditions of the Company’s 2019 Equity Incentive Plan (the “Plan”)
and the Award Agreement (the “Agreement”), both of which are attached and made a
part of this document. In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of the Agreement, the terms
and conditions of the Plan will prevail.

 

 

 

 

AWARD AGREEMENT

 

1.            Grant of Performance Stock Units. Pursuant to the Plan and subject
to the terms and conditions of this Agreement, you are granted Performance Stock
Units entitling you to receive shares of Common Stock (the “Restricted Stock”)
pursuant to Section 6.1.5 of the Plan. Upon the Company’s achievement of
pre-determined objectives for a specified performance period, some or all of the
shares of Restricted Stock shown in the Notice of Grant will vest (the “Vested
Shares”). Prior to the end of the Performance Period (as defined in Paragraph
3), the Restricted Stock may be evidenced in the manner the Company deems
appropriate, including, without limitation, a book-entry registration or
issuance of a stock certificate or certificates. At the end of the Performance
Period the shares will be disposed of as provided in Paragraph 7.

 

2.            Voting Rights and Ordinary Cash Dividends. Prior to the end of the
Performance Period you are entitled to the voting rights of a holder of the
Company’s common stock.

 

During the Performance Period, the Company will accrue dividends on the maximum
number of shares that may vest pursuant to this grant for each dividend record
date occurring during the Performance Period. At the end of the Performance
Period, the number of Vested Shares to be paid to you will be calculated in
accordance with paragraph 4 of this Agreement. At that time you will receive the
dividends accrued by the Company that are attributable to the Vested Shares paid
to you in accordance with such calculation. Any dividends that are accrued on
shares that are forfeited as a result of the calculation described in paragraph
4 will also be forfeited and returned to the Company’s general funds.

 

3.            Performance Period. Except as provided in Paragraphs 5 and 6, the
“Performance Period” shall be the three-year period ending on the date set forth
under “Restriction Period Ends” as provided in the foregoing Notice of Award.
You may not sell, assign, transfer by gift or otherwise, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise, any of the shares of
Restricted Stock prior to expiration of the Performance Period.

 

4.            Performance Goals. The number of Vested Shares will be determined
at the end of the Performance Period and will be based upon the Company’s stock
price performance relative to that of a defined peer group. The peer group will
be comprised of the exploration and production companies set forth on Appendix
B, on both the first day of the Performance Period and on the last day of the
Performance Period (the “Performance Peer Group”). The calculation of the exact
number of Vested Shares to be issued shall be determined as follows:

 

a.            The calculated percentage difference between (i) and (ii), below:

 

(i)            the average (rounded to the second decimal place) of the per
share closing price of the Company’s common stock (the “XEC Beginning Price”)
and the common stock of each company in the Performance Peer Group over 30
trading days preceding the beginning of the Performance Period, and

 

(ii)           the average (rounded to the second decimal place) of the per
share closing price of the Company’s common stock (the “XEC Ending Price”) and
the common stock of each company in the Performance Peer Group over 30 trading
days preceding the end of the Performance Period.

 

b.            After determination of the percentage difference as provided in
4.a., the Company and the companies in the Performance Peer Group will be ranked
from the highest percentage to the lowest percentage, with the highest
percentage company ranked as first and the lowest percentage company as the last
number of the total number of companies in the Performance Peer Group. If during
the Performance Period any member of the Performance Peer Group (i) declares
bankruptcy, or (ii) is delisted and ceases to be traded on a national securities
exchange, then it will remain in the Performance Peer Group and shall be ranked
with any similarly-situated company in last place for purposes of this
Section 4.b.

 

CIMAREX 2019 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 2 of 8 

 

 

c.            The result obtained in 4.b. will serve as the basis for the
percentage of Vested Shares to be held by you. The applicable vesting
percentages are set forth on Appendix A to this Agreement. For the Company’s
rank under the column entitled “Relative Performance Rank” you will vest the
percentage shown under the appropriate “Percent of Award Vesting” column
depending on whether (i) the XEC Ending Price is less than the XEC Beginning
Price or (ii) the XEC Ending Price is equal to or greater than the XEC Beginning
Price. If at the end of the Performance Period there are fewer companies in the
Performance Peer Group than at the beginning of the Performance Period, the
relative performance rank will be adjusted so that the Company must be ranked
first or second of the companies in the Performance Peer Group in order for you
to achieve 200% of the award if the XEC Ending Price is equal to or greater than
the XEC Beginning Price, or in order for you to receive 100% of the award if the
XEC Ending Price is less than the XEC Beginning Price, and no shares will vest
if the Company is ranked less than 31% of the companies in the Performance Peer
Group, with the remaining vesting percentages adjusted by interpolation.

 

5.            Termination of Employment.

 

a.            Death or Disability. If your employment with the Company
terminates on account of death or disability (as defined below) prior to the end
of the Performance Period, you will receive the number of Vested Shares
calculated in accordance with paragraph 4, except that the end of the
Performance Period will be the date of death or disability.

 

You will be considered disabled if you are (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
Cimarex.

 

b.            Other Terminations. If your employment is terminated, voluntarily
or involuntarily, for any reason other than death or disability prior to the end
of the Performance Period, your Restricted Stock will be forfeited.

 

6.            Change in Control. Upon the occurrence of a Change in Control, as
defined in the Plan, you will receive the number of Vested Shares calculated in
accordance with paragraph 4, except that the end of the Performance Period shall
be the date of the Change in Control.

 

7.            Removal of Restrictions. Upon expiration of the Performance
Period, the Company will deliver to you the number of Vested Shares computed in
accordance with this Agreement. In conformity with its insider trading policy,
Cimarex may elect to electronically deliver the shares to your account at a
brokerage firm selected by the Company. You shall forfeit and assign to the
Company, without any consideration, any shares of Restricted Stock to which you
are not entitled at the end of the Performance Period.

 

CIMAREX 2019 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 3 of 8 

 

 

8.            Withholding Taxes. Unless you make other arrangements with the
Company, the Company will withhold a number of Vested Shares having a Fair
Market Value (as defined in the Plan) on the date of payment equal to the
minimum statutory total tax that could be withheld on the transaction. You may
also make arrangements with the Company to pay the amount of taxes required by
law or to deliver to the Company previously owned shares of common stock having
a Fair Market Value on the date of payment equal to the minimum statutory total
tax. In no event shall any form of payment made by you be permitted if it would
result in an accounting charge with respect to shares delivered to pay such
taxes, unless otherwise approved by the Company’s Compensation and Governance
Committee.

 

9.            Effect of Prohibited Transfer. If any transfer of Restricted Stock
is made or attempted to be made contrary to the terms of this Agreement, the
Company will have the right to acquire, without the payment of any
consideration, such shares from you or your transferee, at any time before or
after a prohibited transfer. In addition to any other legal or equitable
remedies it may have, the Company may enforce its rights to specific performance
to the extent permitted by law and may exercise such other equitable remedies
then available to it. The Company may refuse for any purpose to recognize any
transferee who receives shares contrary to the provisions of this Agreement as a
stockholder and may retain and/or recover all dividends on such shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.

 

10.           Clawback. By accepting this Performance Award, you expressly agree
that, in the event of an accounting restatement due to material noncompliance
with financial reporting requirements under the U.S. federal securities laws,
the Committee has the right to use reasonable efforts to recover from you this
Performance Award, during the three-year period preceding the date on which the
Company is required to prepare an accounting restatement. This clawback policy
will be interpreted in the best judgment of the Committee in a manner consistent
with any applicable rules or regulations adopted by the Securities and Exchange
Commission or the New York Stock Exchange Stock Market as contemplated by the
Dodd-Frank Act.

 

11.           Miscellaneous.

 

a.            Adjustments. Article IX of the Plan provides for certain
adjustments to the number of shares of Common Stock covered by the Restricted
Stock and other changes in connection with a reorganization or other changes to
the Common Stock.

 

b.            Restrictions on Common Stock. Any shares of Common Stock acquired
by you are subject to the Company’s Insider Trading Policy and may be subject to
other restrictions on resale. Any sale or other disposition of shares by you
must be made in compliance with the Company’s Insider Trading Policy, in effect
from time to time, securities law and other applicable legal requirements.

 

c.            Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock awarded under the
Plan or future Restricted Stock that may be awarded under the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

d.            Amendment or Modifications to the Agreement. This Agreement
constitutes the entire understanding of the parties on the subjects covered. You
expressly warrant that you are not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan may only be made in writing and
signed by a duly authorized officer of the Company.

 

e.            Amendment or Termination of the Plan. By accepting this
Performance Award, you expressly warrant that you have received the Restricted
Stock under the Plan, and have received, read and are familiar with the terms of
the Plan. You understand that the Plan is discretionary in nature and that it
may be amended, suspended or terminated by the Company at any time.

 

CIMAREX 2019 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 4 of 8 

 

 

f.            Defined Terms. Capitalized terms have the meaning set forth in the
Plan or herein, as the case may be.

 

g.            Compliance with Securities Laws. This Agreement shall be subject
to the requirement that if at any time counsel to the Company determines that
the listing, registration or qualification of the shares of Restricted Stock
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, is necessary as a condition
of, or in connection with, the issuance or purchase of such shares thereunder,
the Restricted Stock may not be awarded unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Company. Nothing herein shall be deemed to require
the Company to apply for, obtain, or keep current, any such listing,
registration or qualification.

 

h.            Construction; Severability. The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

 

i.            Waiver. Any provision contained in this Agreement may be waived,
either generally or in any particular instance, by the Committee appointed under
the Plan, but only to the extent permitted under the Plan.

 

j.            Binding Effect. Subject to the limits on the transferability of
the Restricted Stock, this Agreement shall be binding upon and inure to the
benefit of the Company and you and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

k.            No Right to Continued Employment. Nothing contained in this
Agreement or the Plan shall be construed as giving you any right to remain
employed by (or provide other service to) the Company, any Subsidiary or any
Affiliated Entity. The Company reserves the right to terminate your employment
(or other service) at any time.

 

l.            Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be delivered electronically, personally
or mailed (U.S. Mail) by the Company to you at your then current address as
maintained by the Company or such other address as you may advise the Company in
writing. Any such notice shall be deemed to have been given as of the second day
after deposit in the United States mails, postage prepaid, properly addressed as
set forth in this paragraph, in the case of a mailed notice, or as of the date
delivered in the case of electronic or personal delivery.

 

m.           Governing Law. This Agreement and the Plan shall be governed by and
construed in accordance with the laws of the State of Delaware except as
superseded by applicable Federal law.

 

CIMAREX 2019 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 5 of 8 

 

 

Attachments:

 

These documents constitute part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

Cimarex Energy Co. 2019 Equity Incentive Plan

Summary of the Cimarex Energy Co. 2019 Equity Incentive Plan

Form 10-K and other periodic reports [SEC Filings]

 

[REST OF THE PAGE IS LEFT BLANK INTENTIONALLY]

 

CIMAREX 2019 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 6 of 8 

 

 

Appendix A

Cimarex Energy Co.

Performance Award Agreement

 

Relative Performance Rank   XEC Ending Price Less
Than XEC Beginning Price
Percent of Award Vesting   XEC Ending Price Equal to or
Greater Than XEC Beginning Price
Percent of Award Vesting   1-2    100%   200%  3    87.5%   175%  4-5    75% 
 150%  6    62.5%   125%  7-8    50%   100%  9    37.5%   75%  10    25%   50%
 11-16    0%   0%

 

CIMAREX 2019 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 7 of 8 

 

 

Appendix B

Cimarex Energy Co.

Performance Award Agreement

 

Performance Peer Group

 

(Initially consisting of the following companies, subject to adjustment as
provided in
Section 4 of this Performance Share Agreement)

 

Apache Corporation (APA) Encana Corporation (ECA) Cabot Oil & Gas Corporation
(COG) EQT Corporation (EQT) Centennial Resource Development, Inc. (CDEV)
Marathon Oil Corporation (MRO) Cimarex Energy Co. (XEC) Matador Resources
Company (MTDR) Concho Resources Inc. (CXO) Noble Energy, Inc. (NBL) Devon Energy
Corporation (DVN) Parsley Energy, Inc. (PE) Diamondback Energy, Inc. (FANG)
Pioneer Natural Resources Company (PXD) EOG Resources, Inc. (EOG) WPX
Energy, Inc. (WPX)

 



CIMAREX 2019 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 8 of 8 

 

